755 N.W.2d 628 (2008)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
John James SNYDER, Defendant-Appellant.
Docket No. 135645. COA No. 272542.
Supreme Court of Michigan.
September 17, 2008.
*629 On order of the Court, the motions to add issues and for miscellaneous relief are GRANTED. The application for leave to appeal the November 29, 2007 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court. The motions for appointment of counsel and for remand are DENIED.